Title: Charles J. Ingersoll to James Madison, 28 April 1836
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Washington
                                
                                April 28/ 36
                            
                        
                        
                        I have come thus far with a design long cherished to afford myself the gratification of paying you and Mrs.
                            Madison a visit at Montpellier. Our friend Gov. Coles on whom I called for the purpose before leaving Philadelphia has
                            apprised me of the way. I find here that the steamboat for Fredericksburg leaves Washington every morning at six oclock
                            which will enable me I understand to reach Orange court house in the evening. I intend therefore to set off next Sunday
                            morning, with my daughter who is my companion, and I hope to have the happiness of seeing you soon after this letter—With
                            best respects to Mrs Madison I am your faithful and obedient Servant
                        
                        
                            
                                C J Ingersoll
                            
                        
                    